Citation Nr: 0821082	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from a May 2003 rating 
decision of the Atlanta, Georgia VA Regional Office (RO) that 
declined to reopen the claim for service connection for 
lumbosacral strain.  The veteran has since relocated to 
within the jurisdiction of the St. Petersburg, Florida RO.

The veteran was afforded a personal hearing at RO in June 
2006 before the undersigned Veteran's Law Judge sitting at 
Washington, DC.  The transcript is of record.  

In a Board decision dated in November 2006, the Board 
reopened the claim of entitlement to service connection for a 
low back disability and remanded the issue to the RO for 
further development.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue on appeal.  While notice relating to 
finality of the prior RO decision was sent on several 
occasions, it is not shown that duty-to-assist considerations 
have been similarly extended to entitlement to service 
connection for a back disorder as directly related to 
service.  The VCAA and its implementing regulations require 
that VA provide notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The case must therefore be remanded to 
address this deficiency.

Review of the record discloses that documentation was 
received showing that the veteran was awarded Social Security 
disability benefits in February 2000 for disabilities that 
included degenerative disc disease.  However, the clinical 
evidence on which the award is based is not of record.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA must obtain Social Security Administration 
decisions and records which may have a bearing on the 
veteran's claim. Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).  The medical evidence that is 
the basis of the Social Security determination may have a 
bearing on the claim for service connection.  As such, these 
records should be requested and associated with the claims 
folder.

The veteran stated at his hearing that he injured his back as 
result of being thrown against a bulkhead in service 
subsequent to which he was treated at Memorial Hospital in 
Bainbridge, Georgia.  He related that he also sought 
treatment at Lake City, Gainesville and Tallahassee [Florida] 
VA facilities starting in 1971.  The Board notes that 
clinical data dated between 1988 and 1994 from Lake City VA 
are of record.  However, additional records should be 
requested.

The Board also notes that veteran appears to receive regular 
VA outpatient follow-up for disorders that back pain.  
Treatment records dating through June 15, 2004 have been 
associated with the claims file.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claim may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA outpatient treatment 
records dating from June 16, 2004 should be requested and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding and 
relevant criteria in Quartuccio 
are fully met and complied with as 
outlined above.

2.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the veteran's case, 
and the medical documentation 
relied upon for the award of 
disability benefits.

3.  VA clinical records dating 
from 1971 to 1988, and from June 
16, 2004 to the present should be 
requested from Lake City, 
Gainesville and Tallahassee 
[Florida] VA facilities and 
associated with the claims folder.

4.  The veteran should be 
contacted and requested to 
identify and provide addresses and 
authorization to retrieve clinical 
records for all healthcare 
providers, including Memorial 
Hospital, who have treated him for 
a back condition.  These records 
should be requested if not already 
in the claims folder.

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


